Nott, J.
1st, The summary jurisdiction of the court is limited to twenty pounds; and whether the claim is set up by the plaintiff or defendant, the jurisdiction is the same. The discount, therefore was properly rejected in this case. (Nee lsi Nott and McCord, 192 — 194. 2nd do. 487.) 2nd, In some cases, perhaps no inconvenience would result from permitting a defendant to withdraw.or relinquish a part of a discount, and set off the 'remainder ; but that could not be done where the demand consisted of one entire sum: because the whole principle would still be involved in the decision. The same thing might also happen, and oftentimes would, where it consisted of several distinct items. The best way, therefore, will be to adopt the rule of the pourt below j to reject the discount in all cases; *479Where it appears upon the face of it, that the court has no jurisdiction. The motion in this case must be rejected.
Justices Colcock, Brevard, and Grimke concurred.